Exhibit 10.1 EXCHANGE AGREEMENT (Unrestricted Stock) (the “ Undersigned ”), for itself and on behalf of the beneficial owners listed on ExhibitA hereto (“ Accounts ”) for whom the Undersigned holds contractual and investment authority (each Account, as well as the Undersigned if it is exchanging Notes (as defined below) hereunder, a “ Holder ”), enters into this Exchange Agreement (the “ Agreement ”) with PDL BioPharma, Inc. (the “ Company ”) on February , 2014 whereby the Holders will exchange (the “ Exchange ”) the Company’s 2.875% Convertible Senior Notes due 2015 (the “ Notes ”) for shares of the Company’s common stock, par value $0.01 per share (the “ Common Stock ”), and a cash payment. On and subject to the terms and conditions set forth in this Agreement, the parties hereto agree as follows: Article I : Exchange of the Notes for Common Stock At the Closing (as defined herein), the Undersigned hereby agrees to cause the Holders to exchange and deliver to the Company the following Notes, and in exchange therefor the Company hereby agrees to issue to the Holders the number of shares of Common Stock described below and to pay in cash the following amount in consideration for accrued interest on the Notes and as additional consideration: Principal Amount of Notes to be Exchanged: $ (the “ Exchanged Notes ”) Number of Shares of Common Stock to be issued in Exchange: (the “ Shares ”) Cash Payment for Accrued Interest and Additional Consideration on Exchanged Notes: $ (the “ Cash Payment ”) The closing of the Exchange (the “ Closing ”) shall occur, subject to the continued accuracy of the representations and warranties and compliance with the covenants contained herein, on a date (the “ Closing Dat e”) no later than five business days after the date of this Agreement. At the Closing, (a)each Holder shall deliver or cause to be delivered to the Company all right, title and interest in and to its Exchanged Notes (and no other consideration) free and clear of any mortgage, lien, pledge, charge, security interest, encumbrance, title retention agreement, option, equity or other adverse claim thereto (collectively, “ Liens ”), together with any documents of conveyance or transfer that the Company may deem necessary or desirable to transfer to and confirm in the Company all right, title and interest in and to the Exchanged Notes free and clear of any Liens, and (b)the Company shall deliver to each Holder the number of Shares and the portion of the Cash Payment specified on ExhibitA hereto (or, if there are no Accounts, the Company shall deliver to the Undersigned, as the sole Holder, all of the Shares and Cash Payment specified above); provided , however, that the parties acknowledge that the delivery of the Shares to the Holders may be delayed due to procedures and mechanics within the system of the Depository Trust Company or the NASDAQ Global Select Market and that such delay will not be a default under this Agreement so long as (i)the Company is using its best efforts to effect the issuance of the Shares, and (ii)such delay is no longer than five business days after the Closing Date. Simultaneously with or after the Closing, the Company may issue shares of Common Stock to one or more other holders of outstanding Notes or to other investors. Article II : Covenants, Representations and Warranties of the Holders Each Holder (and, where specified below, the Undersigned) hereby covenants (solely as to itself) as follows, and makes the following representations and warranties (solely as to itself), each of which is and shall be true and correct on the date hereof and at the Closing, to the Company and to RBC Capital Markets, LLC, and all such covenants, representations and warranties shall survive the Closing. Section 2.1 Power and Authorization. The Holder is duly organized, validly existing and in good standing, and has the power, authority and capacity to execute and deliver this Agreement, to perform its obligations hereunder, and to consummate the Exchange contemplated hereby. If the Undersigned is executing this Agreement on behalf of Accounts, (a)the Undersigned has all requisite discretionary and contractual authority to enter into this Agreement on behalf of, and bind, each Account, and (b)
